DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending and examined below. This action is in response to the claims filed 6/27/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks first issue, page7, filed on 6/27/22, regarding Objection to the Drawings have been fully considered and are not found persuasive.  Figure now has descriptive labels but does not have an associated Figure number.  Drawing should be amended to include “Figure 1” on the bottom where it currently only states “Figure”. The objection is maintained.

Applicant’s arguments, see Applicant Remarks next issue, page 7, filed on 6/27/22, regarding 35 U.S.C. § 112(a) have been fully considered and are not found persuasive.  Applicant’s remarks pointed towards an actual/setpoint comparison as support for an actual/target comparison as claimed.  If the target is supposed to be a preestablished setpoint value, then this must be explicitly claimed.  As currently written, the actual/target comparison does not have sufficient explanation or support within the specification.  The rejection is maintained.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(b), page 8, filed on 6/27/22, regarding 35 U.S.C. § 112(b) have been fully considered and are found persuasive in view of amendments of 6/27/22.  35 U.S.C. § 112(b) rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103, page 8-11, filed on 6/27/22, regarding 35 U.S.C. §103 have been fully considered and are not found persuasive.  
Regarding applicant’s assertion that Lettow in view of Breed differs from the present invention by means of sensing emitted signals vs the component’s own body signals, page 8, a similar argument to that in the Non-Final of 12/27/21 is reiterated.  Differentiating features must be explicitly claimed in order to define over the art.  Claims as written do not sufficiently make this distinction.  Therefore the rejection is maintained.
Regarding applicant’s assertion that Breed is silent to the location of the sensor being in a component, page 9, Breed discloses in Figure 3 and ¶717 “several components and several sensors is shown in their approximate locations on a vehicle”.  Wheel sensors 14 and 20 are either in or on the wheel, and the fact that the sensors are shown in their approximate location covers all locations within the relative vicinity of the locations in the picture including the corresponding to the recited in the component. Further support within Fig. 38 and ¶965 more explicitly shows a sensor 270 is placed within the tire 266.  Therefore the rejection is maintained.
Regarding applicant’s discussion on pages 9-11 regarding the distinguishing features of the invention over the prior art, while there may be differences between the invention and the aspects of the references as cited, these distinguishing features must be explicitly claimed.  Teachings within the specification and applicant’s remarks section are not sufficient to overcome the rejection of the claims as written over the art of record. The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Amendments to claim 20 are addressed below with respect to the art of record.

Drawings
The drawings are objected to because the figure now has descriptive labels but does not have an associated Figure number.  Drawing should be amended to include “Figure 1” on the bottom where it currently only states “Figure”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites the claim element “actual/target comparison” is recited 3 times within the specification, namely ¶16, however it is unclear as to what the target is or where this value comes from.  The element is a broad generalization term without significant description or supportive detail.

Dependent claims 2-7, 14-15, and 18-21 are likewise rejected.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 20 recites the claim element “wherein the wireless data transmission takes place as required upon user input or request” however there is no support for this in the specification. Specification ¶28 discloses it is “possible to retrieve the sensor signal as required. This can be done, for example, during a regular component check.” A component check does not inherently teach the use of a user input or request.  The broad recitation of checking a component does not include the use or input from a user.

Claim 21 is likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lettow (US 2019/0266812) in view of Breed et al. (US 2004/0130442).

Regarding claim 1, Lettow discloses a vehicular engine acoustic identification system including method for component monitoring in a vehicle drive train, comprising the following steps (Abstract): 
a vibration profile of a component in working position or rest position is detected (¶15 and ¶23-26 – AP operational profiles or acoustic pressure profiles for defining mechanical system operational conditions such as velocity/RPM inherently include a working and a rest position of the component operation); 
a vibration sensor (1) detects the vibration profile of the component as a data information (¶22-26 – program function quantify, analyze, and/or correlate the data from the profiles);
the data information of the vibration sensor (1) is detected wirelessly by a receiver (2) (Fig. 1 and ¶12 - computer usable program code may be transmitted using any appropriate medium, including but not limited to wireless); 
the receiver (2) transmits the data information to a computer (3) and/or a memory device (6) (Fig. 1 and ¶11-12); 
the computer (3) and/or the memory device (6) carries out an actual/target comparison of the data information (¶25-28 - Program function 112 can quantify, analyze, and/or correlate APMs); 
the result of the actual/target comparison is evaluated and/or further processed (¶25-28 – results of analysis can be used to generate repair, service, and or operational fitness notifications),
Lettow does not explicitly disclose the makeup of the sensor or its wireless data/power transmission however Breed discloses a wireless powerless sensor including wherein the vibration sensor (1) is included in the component, and wherein the receiver (2) is assigned to a second component, wherein the component is arranged so as to rotate and the second component is arranged so as to be stationary (¶382-387 - a single transducer and system for providing power and receiving information located within a few inches of the sensor corresponding to the recited separate sensor and receiver components where Fig. 3 and ¶717 discloses numerous places the sensors can be placed such as tires and steering wheel corresponding to the recited rotating component), and 
wherein the receiver (2) transmits energy to the vibration sensor (1) (¶382-387 – a single transducer and system for providing power and receiving information), and
wherein wireless data transmission between the vibration sensor (1) and the receiver (2) takes place by inductive coupling in LF and HF frequency ranges and by electromagnetic waves in UHF frequency range (¶382-387 - single transducer and system for providing power and receiving information can be obtained instantaneously from the inductive, capacitive or radio frequency source corresponding to the recited inductive and electromagnetic data transmission including inductive system makes use of high frequency (typically 10,000 Hz) corresponding to the recited HF, ¶793 discloses the use of a 40 kHz ultrasonic transducer when used in the single transducer and system for providing power and receiving information can be obtained instantaneously from the inductive, capacitive or radio frequency source includes the corresponding to the recited inductive data transfer at LF and ¶746-748 discloses the use of interrogator broadcast between high GHz to 100 MHz range which includes the corresponding to the recited data transfer at UHF).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined vehicular engine acoustic identification system of Lettow with the wireless data/power transmission system of Breed in order to remove a battery or wired power connection to avoid battery exchange maintenance cycles in rotating devices (Breed - ¶69).

Regarding claim 2, Lettow further discloses the vibration sensor (1) generates an electromagnetic field or is a piezo element (¶11 – any computer usable or computer readable medium(s) may be electromagnetic including the detector corresponding to the recited vibration sensor). 

Regarding claim 3, Lettow further discloses the data information of the vibration sensor (1) is used for monitoring the component, a component group or a system (¶15 - The nature of acoustic pressure ("AP") can be utilized to determine the operational fitness of mechanical components and/or mechanical systems ("MS")). 

Regarding claim 4, Lettow further discloses the transmitted data information is sent based on inductive coupling in the frequency ranges LF, HF or on the basis of electromagnetic wave in the frequency range UHF (¶23 – 40,000 Hz is classified as LF range). 

Regarding claim 5, Lettow further discloses the data information is used for evaluating parameter changes of the component (¶25-28 – sudden and/or significant changes are detected). 

Regarding claim 6, Lettow further discloses the parameter changes are position, shape, frequency and/or temperature (¶16 and ¶31 – detecting frequencies, operating temperatures or triangulating position of issue). 

Regarding claim 7, Lettow further discloses the data information of the vibration sensor (1) is sent to the receiver (2) at intervals or permanently (¶27 – monitoring MS aging over a predetermined period of time corresponding to at least the recited interval monitoring if not permanently). 

Regarding claim 8, Lettow further discloses a motor vehicle drive train having a first component, wherein an oscillation sensor (1) for detecting an oscillation profile is included (Abstract, ¶15 and ¶23-26 – AP operational profiles or acoustic pressure profiles for defining mechanical system operational conditions such as velocity/RPM inherently include a working and a rest position of the component operation, oscillation sensor is interpreted as the same as vibration sensor).
Lettow does not explicitly disclose the makeup of the sensor or its wireless data/power transmission however Breed further discloses the first component, and a receiver (2) is assigned to a second component, wherein the first component is arranged to rotate relative to the second component(¶382-387 - a single transducer and system for providing power and receiving information located within a few inches of the sensor corresponding to the recited separate sensor and receiver components where Fig. 3 and ¶717 discloses numerous places the sensors can be placed such as tires and steering wheel corresponding to the recited rotating component).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined vehicular engine acoustic identification system of Lettow with the wireless data/power transmission system of Breed in order to remove a battery or wired power connection to avoid battery exchange maintenance cycles in rotating devices (Breed - ¶69).

Regarding claim 9, Lettow further discloses the vibration sensor (1) is in wireless operative connection with a receiver (2) (Fig. 1, ¶12 and ¶19 - computer usable program code may be transmitted using any appropriate medium, including but not limited to wireless, where capable of sending data, receiving data, and/or communicating with additional computing devices over network 130 corresponding to the recited operative connection with a receiver).

Regarding claim 10, Lettow further discloses the receiver (2) is operatively connected to a computer (3) and/or a memory device (6) (Fig. 1 and ¶11-12).

Regarding claim 11, Lettow further discloses the vibration sensor (1) is an electromagnetic field sensor or a piezo element (¶11 – any computer usable or computer readable medium(s) may be electromagnetic including the detector corresponding to the recited vibration sensor).

Regarding claim 12, Lettow further discloses the vibration sensor (1) is assigned to the first component and the receiver (2) is assigned to a further component (Fig. 1 and ¶12). 

Regarding claim 13, Lettow further discloses the first component is arranged so as to rotate and the second component is arranged so as to be stationary (Fig. 1, ¶17 and ¶41 – MS corresponding to the recited first component where the MS could be IC engines, electrical motors, drivelines, transmissions, brake systems, HVAC systems which all contain rotatable parts and the external components 600 corresponding to the recited second component where it may be a computer display monitor which is stationary).

Regarding claims 14 and 16, Lettow further discloses the sensor (1) is positioned within a matrix of the component (Fig. 4 and ¶32 - multiple copies of detector 105 positioned in a grid corresponding to the recited sensor positioning within a matrix).

Regarding claims 15 and 17, Lettow further discloses the matrix (Fig. 4 and ¶32 - multiple copies of detector 105 positioned in a grid corresponding to the recited sensor positioning within a matrix) but does not disclose the use of a plastic protective material.
However Breed further discloses the use of a plastic material (¶178 – grid of insulators corresponding to the recited matrix of plastic where ¶1489 discloses the use of silicone as a protective insulator).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the matrix of Lettow with an organic silicon compound of Breed in order to protect the sensor substrates against mechanical shock and abrupt temperature changes (Breed - ¶1489).

Regarding claim 18, Lettow does not disclose transmitting data in intervals however Breed further discloses wireless data transmission between the vibration sensor (1) and the receiver (2) is carried out at intervals (¶689 – data taken from the tires corresponding to the recited wireless data transmission at different points per revolution or at different time periods corresponding to the recited carried out at intervals).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lettow (US 2019/0266812) in view of Breed et al. (US 2004/0130442), as applied to claim 18 above, further in view of Shima et al. (US 2014/0172241).

Regarding claim 19, Lettow does not disclose transmitting data in intervals however Breed further discloses a known system of sending information at different intervals to avoid clashing between signals (¶99) and if there is a SAW sensor within the detection range, it reflects a pulse after a delay time (¶1382) but Breed doesn’t explicitly disclose a staggered collection/processing.
However Shima discloses a tire air pressure monitoring device including the wireless data transmission is carried out at the intervals when range of the receiver (2) is exceeded (¶68 and Fig. 10 – transmission delay staggered from data determination/processing corresponding to the recited transmission at different intervals than data input.  While Shima does not explicitly disclose the receiver being out of range, the combination of a data processing/transmission delay from the data input with a short range sensor being out of range such as a short range piezoelectric sensor of Breed fully discloses the elements as claimed)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the data processing/transmission delay of Shima with a short range sensor being out of range and the vehicular engine acoustic identification system of Lettow in view of Breed in order to avoid clashing between signals (Breed - ¶99).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lettow (US 2019/0266812) in view of Breed et al. (US 2004/0130442), as applied to claim 1 above, further in view of Pruett et al. (US 6,490,121).

Regarding claim 20, Lettow further discloses gathering data upon request corresponding to the recited upon user input or request (¶20 - can be an user facing diagnostic tool utilized by one interested in the operational fitness of MSs, such as owners, users, repair technicians, and/or diagnostic experts).
Lettow in view of Breed does not disclose transmitting data as required however Pruett discloses a accelerate servo control calculations system including the wireless data transmission takes place as required (Col. 9, lines 32-52 – seek command controls a positional adjustment and data transmission where the command corresponding to the recited as required).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the servo engine positional detection system of Pruett with the vehicular engine acoustic identification system of Lettow in view of Breed in order to gather results when a determination is needed outside the range of the piezo plant (Pruett - Col. 9, lines 32-52).

Regarding claim 21, Lettow in view of Breed does not disclose transmitting data as required however Pruett further discloses when required, the receiver can be brought to a designated position and receive the wireless data transmission from the vibration sensor (1) (Col. 9, lines 32-52 – seek command controls a positional adjustment and data transmission where the command corresponding to the recited receiver can be brought to a designated position).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the servo engine positional detection system of Pruett with the vehicular engine acoustic identification system of Lettow in view of Breed in order to gather results when a determination is needed outside the range of the piezo plant (Pruett - Col. 9, lines 32-52).

Additional References
Burns et al. (US 2016/0178464) discloses a gas turbine engine monitoring system including gathering data indicative of a failure mode of the accessory component or a health and life usage parameter of the accessory component by observing the resultant engine or shaft torsional torque response at the rotor natural frequency to indicate torsional excitations close to the natural frequency (¶12 and ¶85).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.R./             Examiner, Art Unit 3665

/BEHRANG BADII/             Primary Examiner, Art Unit 3665